Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION
LONNIE LOVE
CASE NO. 1:21-cv-00786-ELR
Plaintiff,
VS.

STATE FARM FLORIDA
INSURANCE COMPANY,

Defendant.

MOTION TO REMAND
COMES NOW, the Plaintiff, Lonnie Love (hereinafter “Plaintiff’) and files
this MOTION TO REMAND against Defendant State Farm Florida Insurance
Company pursuant to 28 U.S.C. §1447(c), as follows:
1. This matter was originally filed in the State Court of Fulton County,
Georgia on or about December 23, 2020 (the “Underlying Matter”).
2. Defendant filed an untimely Notice of Removal on February 24, 2021
(identified as Document Number 1 in this matter).
3. This Motion to Remand is filed within thirty (30) days of the filing of the

Notice of Removal pursuant to 28 U.S.C. §1447.
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 2 of 12

. Defendant State Farm Florida Insurance Company is a Florida profit
corporation (see Defendant’s latest Annual Report filed with the Florida
Department of State Division of Corporations and additional
documentation contained in Exhibit A and incorporated herein).

. The registered agent for Defendant as filed with the Florida Department
of State is Chief Financial Officer, 200 E. Gaines St., Tallahassee, FL
32399, as evidenced by the documentation set forth in Exhibit A and
incorporated herein.

. Defendant was served with summons and complaint in the Underlying
Matter through its registered agent for service of process on January 13,
2021 at 11:30 a.m. as set forth by the Return of Service attached hereto as
Exhibit B and incorporated herein (the “Proof of Service”).

. The Proof of Service was filed in the Underlying Matter on or about
January 14, 2021.

. Pursuant to O.C.G.A. §9-11-12, a “Defendant shall serve his answer
within 30 days after the service of the summons and complaint upon
him.”

. Defendant’s responsive pleading in the Underlying Matter was due on or

about February 12, 2021.
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 3 of 12

10.Defendant failed to file a timely responsive pleading in the Underlying
Matter.

11.Defendant filed its responsive pleading on or about February 24, 2021.

12.Defendant is in default in the underlying matter and default judgment in
favor of Plaintiff is proper.

13.Pursuant to 28 U.S.C. § 1446, the notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the
defendant, through service or otherwise, of a copy of the initial pleading
setting forth the claim for relief upon which such action or proceeding is
based.

14.Defendant filed its Notice of Removal on February 24, 2021, more than
thirty (30) days after receipt by Defendant through service of a copy of
the initial pleading setting forth the claims of Plaintiff.

15.Wherefore, pursuant to 28 U.S.C. § 1446, Defendant’s removal of this
action was untimely and this matter should be remanded to the State
Court of Fulton County.

WHEREFORE, Plaintiff respectfully requests that this Court grant this

Motion to Remand and remand this matter back to the State Court of Fulton

County, Georgia.
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 4 of 12

RESPECTFULLY SUBMITTED this 25" day of March 2021.

By: /s/ Jamie B. Hernan
Jamie B. Hernan, GA Bar # 348555
Attorney for Plaintiff
THE HERNAN LAW FIRM PC
10896 Crabapple Road
Roswell, Georgia 30075
Telephone: (678) 275-4000
Email: jamie@hernanfirm.com

CERTIFICATE OF COMPLIANCE WITH LR 5.1C, NDGa
I hereby certify pursuant to LR 7.1D, NDGa that the foregoing document
has been prepared with one of the font and point selections approved by this Court
in LR 5.1C, NDGa, using a 14-point Times New Roman font.
Respectfully submitted this 25" day of March 2021.

THE HERNAN LAW FIRM PC

/s/ Jamie B. Hernan

Jamie B. Hernan, Georgia Bar #: 348555
10896 Crabapple Road, Suite 101
Roswell, Georgia 30075

Telephone: (678) 275-4000

Facsimile: (678) 265-4000

Email: jamie@hernanfirm.com

Attorney for Plaintiff
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 5 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

LONNIE LOVE
CASE NO. 1:21-cv-00786-ELR
Plaintiff,
VS.

STATE FARM FLORIDA
INSURANCE COMPANY,

Defendant.
CERTIFICATE OF SERVICE
Plaintiff hereby certifies, by and through the undersigned counsel, that a
copy of the foregoing Motion to Remand was served upon Defendant through
electronic service via the filing of such document through the e-file system of this

Court.
Respectfully submitted this 25" day of March 2021.

THE HERNAN LAW FIRM PC

/s/ Jamie B. Hernan

Jamie B. Hernan, Georgia Bar #: 348555
10896 Crabapple Road, Suite 101
Roswell, Georgia 30075

Telephone: (678) 275-4000

Facsimile: (678) 265-4000

Email: jamie@hernanfirm.com
Attorney for Plaintiff
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 6 of 12

EXHIBIT A
2020 FLORIDA PROBECCORPORATIOR ANNUAL IREPORENt 6 Filed 03/25/21 Page FIDED?
DOCUMENT# P98000101455 Mar 03, 2020
Entity Name: STATE FARM FLORIDA INSURANCE COMPANY Secretary of State

1809868004CC
Current Principal Place of Business:

7401 CYPRESS GARDENS BLVD.
WINTER HAVEN, FL 33888-0001

Current Mailing Address:

7401 CYPRESS GARDENS BLVD.
WINTER HAVEN, FL 33888-0001

FEI Number: XX-XXXXXXX Certificate of Status Desired: No
Name and Address of Current Registered Agent:

CHIEF FINANCIAL OFFICER
200 E. GAINES ST.
TALLAHASSEE, FL 32399 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:

 

Electronic Signature of Registered Agent Date

Officer/Director Detail :

Title S, VP Title ASST. SECRETARY - TREASURER
Name YOWELL, LYNNE M Name JACQUOT, TAMARA

Address ONE STATE FARM PLAZA Address ONE STATE FARM PLAZA D2
City-State-Zip: BLOOMINGTON IL 61710-0001 City-State-Zip: BLOOMINGTON IL 61710-0001
Title PRESIDENT, CEO Title VP, TREASURER

Name KRAUSE, DANIEL JOESPH Name FARNEY, JON CHARLES
Address 236 PERIMETER CENTER PKWY NE Address ONE STATE FARM PLAZA
City-State-Zip: DUNWOODY GA 30346-1402 City-State-Zip: BLOOMINGTON IL 61710-0001
Title VP, CONTROLLER

Name SCHWAMBERGER, MARK E

Address ONE STATE FARM PLAZA

City-State-Zip: BLOOMINGTON IL 61710-0001

| hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that | am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears

above, or on an attachment with all other like empowered.

SIGNATURE: TAMARA JACQUOT ASSISTANT SECRETARY- 03/03/2020
TREASURER

 

Electronic Signature of Signing Officer/Director Detail Date
3/25/2021

 
 
 

DIVISION OF CORPORATIONS

  

DWC elnaer

- CORPORATIONS

an official State of Florida website

 

 

Department of State / Division of Corporations / Search Records / Search by Entity Name /

 

 

Detail by Entity Name

Florida Profit Corporation
STATE FARM FLORIDA INSURANCE COMPANY

Filing Information

Document Number P98000101455

FEI/EIN Number XX-XXXXXXX

Date Filed 12/07/1998

State FL

Status ACTIVE

Last Event AMENDED AND RESTATED
ARTICLES

Event Date Filed 08/19/1999

Event Effective Date NONE

Principal Address

7401 CYPRESS GARDENS BLVD.
WINTER HAVEN, FL 33888-0001

Mailing Address

7401 CYPRESS GARDENS BLVD.
WINTER HAVEN, FL 33888-0001

 

Changed: 04/29/2010
Registered Agent Name & Address

CHIEF FINANCIAL OFFICER
200 E. GAINES ST.
TALLAHASSEE, FL 32399

Address Changed: 05/01/2003

Officer/Director Detail

Name & Address

Title S, VP

YOWELL, LYNNE M

ONE STATE FARM PLAZA
BLOOMINGTON, IL 61710-0001

Title Asst. Secretary - Treasurer

 

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=lInitialasearchNameOrder=STATEFARMFLO... 1/3
3/25/2021
+ Jacquot, Tamara
ONE STATE FARM PLAZA D2
Title President, CEO
Krause, Daniel Joesph
Dunwoody, GA 30346-1402
Title VP, Treasurer
Farney, Jon Charles
One State Farm Plaza
Bloomington, IL 61710-0001
Title VP, Controller
Schwamberger, Mark E

One State Farm Plaza
Bloomington, IL 61710-0001

Annual Reports

Report Year Filed Date
2018 04/30/2018
2019 02/15/2019
2020 03/03/2020

Document Images

03/03/2020 -- ANNUAL REPORT

02/15/2018 -- ANNUAL REPORT
04/30/2018 -- ANNUAL REPORT
04/18/2017 -- ANNUAL REPORT
04/19/2016 -- ANNUAL REPORT
04/08/2015 ~- PORT
04/30/2014 -- ANNUAL REPORT
06/17/2013 -- ANNUAL REPORT
04/16/2012 -- ANNUAL REPORT
04/18/2011 - ANNUAL REPORT
04/29/2010 -- ANNUAL REPORT
04/23/2009 -- ANNUAL REPORT
04/28/2008 -- ANNUAL REPORT
04/30/2007 -- ANNUAL REPORT
04/24/2006 -- ANNUAL REPORT
04/29/2005 -- ANNUAL REPORT
04/16/2004 -- ANNUAL REPORT
05/01/2003 -- ANNUAL REPORT
05/22/2002 ~- ANNUAL REPORT
05/12/2001 -- ANNUAL REPORT

OBINGNNG .. ANAHIAL REPORT

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=STATEFARMFLO... 2/3

BLOOMINGTON, IL 61710-0001

236 Perimeter Center Pkwy NE

Case 1:21-cv-00786-ELR Docume*#!

View image in PDF format

6 PiReC3/25/21 Page 9 of 12

 

View image in PDF format

 

View image in PDF format

View image in PDF format

 

View image in PDF format

 

View image in PDF format

|
|
|
|
|

 

View image in PDF format

 

View image in PDF fermat

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View image in PDF format

 

View imace in PIE farmat

;
i
|
|
|
|
|
|
j
|
|
|
|
|
|

 
92 O0F emmpee ao CASE 1:21-CV-00786-EL,R..QOGUMENE OY FIRAUS/25/21 Page 10 of 12

 

 

 

 

08, - Amended and Restated Articles View image in PDF format |
07/28/1999 -- ANNUAL REPORT View image in PDF format
12/31/1998 -- Amendment View image in PDF format |
42/07/1998 -- Domestic Profit View image in PDF format |

 

 

Florida Department of State, Division of Corporations

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=tnitial&searchNameOrder=STATEFARMFLO... 3/3
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 11 of 12

EXHIBIT B
Case 1:21-cv-00786-ELR Document 6 Filed 03/25/21 Page 12¢f faurt of Futon County
20EV007743

1/14/2021 8:17 AM

Christopher G. Scott, Clerk

Civil Division

RETURN OF SERVICE

State of Georgia County of Fulton Circuit Court

Case Number: 20EV007743

Plaintitf:
LONNIE LOVE

vs.

Defendant:
STATE FARM FLORIDA INSURANCE COMPANY

For:

THE HERNAN LAW FIRM
40896 CRABAPPLE ROAD
SUITE 101

ROSWELL, GA 30075

Received by KD PROCESS on the 18th day of January, 2021 at 10:30 am to be served on STATE FARM FLORIDA INSURANCE
COMPANY CHIEF FINANCIAL OFFICER, 200 E. Gaines St., Tallahassee, FL 32399.

|, Christopher Kady, do hereby affirmJhat on the 13th day of January, 2021 at 14:30 am, I:

served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS and COMPLAINT with the date and hour of service endorsed thereon by me, to: CARSON FINAN-as
ADMINISTRATIVE SECRETARY authorized to accept service, of the within named corporation, at the address of: 200 E GAINES -
ST., TALLAHASSEE, FL 32399 on behalf of STATE FARM FLORIDA INSURANCE COMPANY, and informed said person of the
contents therein, in compliance with’state statutes.

Description of Person Served: Age: 27, Sex: M, Race/Skin Color: WHITE, Height: $11", Weight: 160, Hair: BLONDE, Glasses: N
| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the

judicial circuit in which the process was served. “Under penalties of perjury, | declare that |
have read the foregoing document and that the facts in it are true" F.S. 92.525. NOTARY NOT REQUIRED PURSUANT TO FS 92.525

 

\
%
Christopher Kady
Process Server 237
KD PROCESS
2957 CAPITAL PARK BRIVE
SUITE #7

TALLAHASSEE, FL 32304
(850) 545-3452

Our Job Serial Number: KDY-2021001405

Copyright © 1992-2023 Database Services, Inc - Process Server's Toolbox VB.1z
